Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 1 of 14 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorneys of Record for Plaintiff,
 6
     Adelfo Cerame, Jr.

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   Adelfo Cerame, Jr.,                              Case No. 5:19-cv-2153
11
                      Plaintiff,                      COMPLAINT
12

13
                      v.
14

15   3013 Enterprise LLC; Bullet Performance
16
     and Does 1-10, inclusive,

17
                      Defendants.
18

19         Plaintiff, Adelfo Cerame, Jr., hereby complains and alleges as follows:
20

21
                                   NATURE OF THE ACTION
22
                  1. This is an action seeking to remedy unlawful discrimination by
23
     the Defendants against the Plaintiff in the Defendants’ places of public
24
     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
     12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
26

27
     § 51, et seq.] (the “Unruh Act”).

28                                          -1-
                                          COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 2 of 14 Page ID #:2




 1
                                           PARTIES
 2                2. Plaintiff, Adelfo Cerame, Jr., is a paraplegic resident of the
 3   state of California who requires the use of a wheelchair for mobility purposes and
 4   who is therefore a “person with a disability” within the meaning of the ADA and
 5   Cal. Government Code § 12926.
 6                3. The Defendants (defined below) discriminated against
 7
     Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
     privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
     the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
     12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                  4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16   to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17   12182(b)(2)(A)(ii)].
18                5. Defendant, 3013 Enterprise LLC, owns, operates, or leases real
19   property located at 3007 Enterprise St., Costa Mesa, CA 92626, also known as
20   Orange County Assessor’s Parcel No. 418-222-05 (the “Subject Property”).
21
                  6. Defendant, Bullet Performance, owns, operates, or leases real
22
     property located at the “Subject Property.”
23
                  7. The Subject Property is a commercial facility open to the general
24
     public, is a public accommodation, and is a business establishment insofar as
25
     goods and/or services are made available to the general public thereat. Defendant
26
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
27

28                                            -2-
                                            COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 3 of 14 Page ID #:3




 1
     names and capacities are unknown to the Plaintiff. When their true names and
 2   capacities are ascertained, Plaintiff will amend this complaint by inserting their
 3   true names and capacities herein. Plaintiff is informed and believes and thereon
 4   alleges that each of the fictitiously named Defendants are responsible in some
 5   manner for the occurrences herein alleged, and that the harm to Plaintiff herein
 6   alleged were proximately caused by those Defendants.
 7

 8
                                JURISDICTION AND VENUE
 9
                   8.   This Court has jurisdiction over the subject matter of this action
10
     pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for
11
     violations of the ADA.
12
                   9.   This Court has supplemental jurisdiction over the state law
13

14
     claims alleged herein under the Unruh Act because the state law claim is an

15   attendant and related cause of action that arises from the same nucleus of operative
16   facts and arising out of the same transaction or occurrence as the federal law
17   claims set forth herein.
18                 10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
19   based on the fact that the real property that is the subject of this action is located in
20   this district and the Plaintiff’s causes of action arose in this district.
21

22
                                   STATEMENT OF FACTS
23
                   11. Parking spaces, accessible aisles, paths of travel, signage,
24
     doorways, service counters, customer areas and goods/services are among the
25
     facilities, privileges and advantages offered by the Defendants to patrons of the
26
     Subject Property.
27

28                                             -3-
                                             COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 4 of 14 Page ID #:4




 1
                  12.   The Subject Property does not comply with the minimum
 2   requirements of the ADA and is therefore not equally accessible to Plaintiff or
 3   similarly situated persons with mobility disabilities.
 4                13.   In September, 2019 and continuously from that time to the
 5   Present, and currently, the Subject Property has not been in compliance with the
 6   ADA (the “Barriers”):
 7
                         A.    The Subject Property lacks the minimum required
 8
     number of ADA compliant accessible parking spaces.
 9
                         B.    There was no diagonal striped marking and no blue
10
     border around where an access aisle is supposed to exist adjacent to any designated
11
     accessible parking space(s) serving the Subject Property.
12
                         C.    The designated “accessible” parking space(s) and/or blue
13

14
     striped access aisles provided at the Subject Property are smaller than permitted by

15   the ADA.
16                       D.    The designated “accessible” parking spaces at the Subject
17   Property do not provide accessible parking signage as required by the ADA.
18   Among other things, they fail to provide tow-away signage and “Minimum Fine
19   $250” signage as required by the ADA and state law to be posted near the
20   designated accessible parking space(s).
21
                         E.    The designated “accessible” parking spaces at the Subject
22
     Property do not provide the universal symbol of accessibility.
23
                         F.    There is no twelve-inch high “NO PARKING” lettering
24
     on the blue-striped parking access aisle(s) serving the Subject Property.
25
                         G.    There was no designated “van accessible” parking space
26
     with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
27

28                                           -4-
                                           COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 5 of 14 Page ID #:5




 1
     going forward into the parking space and no sign or additional language stating
 2   “Van Accessible” below the symbol of accessibility located in a manner that is not
 3   obstructed.
 4                       H.    There were no accessible paths of travel from public
 5   transportations stops, accessible parking, public streets and sidewalks to the
 6   building entrances serving the Subject Property.
 7
                   14.   Plaintiff personally encountered one or more of the Barriers
 8
     at the Subject Property in September, 2019.
 9
                   15.   From September, 2019 to the present, the Plaintiff has been
10
     deterred from the Subject Property because of his knowledge of the existence of
11
     Barriers.
12
                   16.   The existence of Barriers, the implementation of discriminatory
13

14
     policies, practices and procedures, and other ADA violations at the Subject

15   Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
16   dissuaded or deterred Plaintiff from accessing the Subject Property on particular
17   occasions between September, 2019 and the present.
18                 17.   Plaintiff would like to return and patronize the Subject Property
19   and use the business establishments thereat and intends to do so in the near future
20   but will be deterred from doing so until all ADA violations are remediated.
21
                   18.   On information and belief, the remediation of violations
22
     identified hereinabove, to be identified by the Defendants in discovery, and to be
23
     discovered by Plaintiff’s experts are all readily achievable in that the removal of
24
     them by the Defendants is and has been easily accomplishable without much
25
     difficulty or expense.
26

27

28                                           -5-
                                           COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 6 of 14 Page ID #:6




 1
                  19.    Defendants violated the ADA by failing to remove all mobility-
 2   related architectural barriers at the Subject Property. On information and belief,
 3   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
 4   intentional because the barriers described herein are clearly visible and tend to be
 5   obvious even to a casual observer and because the Defendants operate the Subject
 6   Property and have control over conditions thereat and as such they have, and have
 7
     had, the means and ability to make the necessary remediation of access barriers if
 8
     they had ever so intended.
 9
                  20.    On information and belief, access barriers at the Subject
10
     Property are being consciously ignored by the Defendants; the Defendants have
11
     knowingly disregarded the ongoing duty to remove the Barriers in compliance with
12
     the ADA. Plaintiff further alleges on information and belief that there are other
13

14
     ADA violations and unlawful architectural barriers at the Subject Property that

15   relate to Plaintiff’s mobility disability that will be determined in discovery, the
16   remediation of which is required under the ADA.
17                21.    Plaintiff hereby seeks to remediate and remove all barriers
18   related to his disability, whether presently known or unknown. As the court held
19   in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
20         “[W]here a disabled person has Article III standing to bring a claim for
21         injunctive relief under the ADA because of at least one alleged statutory
           violation of which he or she has knowledge and which deters access to, or
22
           full use and enjoyment of, a place of public accommodation, he or she may
23         conduct discovery to determine what, if any, other barriers affecting his or
24         her disability existed at the time he or she brought the claim. This list of
           barriers would then in total constitute the factual underpinnings of a single
25
           legal injury, namely, the failure to remove architectural barriers in violation
26         of the ADA, which failure actually harmed the disabled person by deterring
           that disabled person from visiting a facility that otherwise would have been
27
           visited at a definite future time, yielding Article III standing.”
28                                            -6-
                                            COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 7 of 14 Page ID #:7




 1
                  22.    Even if strictly compliant barrier removal were determined to
 2
     be structurally or otherwise impracticable, there are many alternative methods of
 3
     providing accommodations that are readily apparent and that could provide a
 4

 5
     greater degree of accessibility to the Plaintiff and similarly situated persons but for

 6   the Defendants’ discriminatory policies, practices and procedures and Defendants’
 7   conscious indifference to their legal obligations and to the rights of persons with
 8   mobility disabilities. Defendants’ failure to implement reasonable available
 9   alternative methods of providing access violates the ADA [42 U.S.C. §
10   12182(b)(2)(A)(v)].
11                23.    The violations and references to code sections herein are not
12
     all-inclusive. Plaintiff will amend this complaint to provide a complete description
13
     of the full scope of ADA violations after conducting a comprehensive expert site
14
     inspection and other discovery. For the purposes of this Complaint, Plaintiff
15
     asserts that the barriers alleged herein violate one or more of the ADA’s
16
     implementing regulations. The Defendants have maintained and continue to
17
     maintain discriminatory policies, procedures and practices that disregard their
18

19
     obligations under the ADA by allocating resources for physical improvements to
20   the Subject Property that were did not provide legally required accessibility
21   improvements, by failing to conduct ADA self-inspections or create ADA
22   compliance plans regarding the Subject Property, by causing alterations to be made
23   to the Subject Property in disregard of ADA requirements, and for failing and
24   refusing to make necessary accommodations for persons with mobility disabilities
25
     at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
26
     rights compliance policies, procedures and practices are discriminatory and violate
27
     the ADA.
28                                           -7-
                                           COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 8 of 14 Page ID #:8




 1
                               FIRST CAUSE OF ACTION
                              Discrimination Based on Disability
 2                               [42 U.S.C. §§ 12101, et seq.]
 3                            By Plaintiff against all Defendants
 4

 5
                  24.    Plaintiff re-alleges and incorporates by reference as though

 6   fully set forth herein the allegations contained in all prior paragraphs of this
 7   complaint.
 8                25.    The ADA obligates owners, operators, lessees and lessors of
 9   public accommodations to ensure that the privileges, advantages, accommodations,
10   facilities, goods and services are offered fully and equally to persons with
11   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
12
     12182(a)].
13
                  26.    Discrimination is defined in the ADA, inter alia, as follows:
14
                         A.     A failure to remove architectural barriers where such
15
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
16
     barriers are identified and described in the Americans with Disabilities Act
17
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
18

19
                         B.     A failure to make alterations in such a manner that, to the
20   maximum extent feasible, the altered portions of the facility are readily accessible
21   to and usable by individuals with disabilities, including individuals who use
22   wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
23   the altered area and the bathrooms, telephones, and drinking fountains serving the
24   altered area, are readily accessible to and usable by individuals with disabilities [42
25
     U.S.C. § 12183(a)(2)].
26
                         C.     Where an entity can demonstrate that the removal of a
27
     barrier is not readily achievable, a failure to make such goods, services, facilities,
28                                            -8-
                                            COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 9 of 14 Page ID #:9




 1
     privileges, advantages, or accommodations available through alternative methods
 2   if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
 3                      D.    A failure to make reasonable modifications in
 4   policies, practices, or procedures, when such modifications are necessary to afford
 5   such goods, services, facilities, privileges, advantages, or accommodations to
 6   individuals with disabilities, unless the entity can demonstrate that making such
 7
     modifications would fundamentally alter the nature of such goods, services,
 8
     facilities, privileges, advantages, or accommodations [42 U.S.C. §
 9
     12182(b)(2)(A)(ii)].
10
                 27.    The ADA, the ADAAG’s 1991 Standards (the “1991
11
     Standards”) and 2010 Standards (the “2010 Standards”), and the California
12
     Building Code (the “CBC”) contain minimum standards that constitute legal
13

14
     requirements regarding wheelchair accessibility at places of public

15   accommodation:
16                      A.    If parking spaces are provided for self-parking by
17   employees or visitors, or both, then the subject property must provide at least the
18   minimum required number of accessible parking spaces. Accessible parking
19   spaces must be marked to define their width and must have an adjacent ADA
20   compliant access aisle. Accessible parking spaces must be at least 96 inches wide
21
     and van parking spaces must be at least 132 inches wide except that van parking
22
     spaces can be 96 inches wide where the access aisle is not less than 96 inches
23
     wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
24
     Subject Property does not comply with the ADA.
25
                        B.    To qualify as a reserved handicap parking space, the
26
     space must be properly marked and designated. Under the ADA, the method,
27

28                                          -9-
                                          COMPLAINT
29

30

31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 10 of 14 Page ID #:10




 1
      color of marking and length of the parking space are to be addressed by state or
 2    local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
 3    and 503].
 4                       C.    To properly and effectively reserve a parking space for
 5    persons with disabilities, each parking space must be at least 216 inches in length
 6    [CBC § 11B-502.2].
 7
                         D.    Each parking space reserved for persons with disabilities
 8
      shall be identified by a reflectorized sign permanently posted immediately
 9
      adjacent to and visible from each stall or space, consisting of the International
10
      Symbol of Accessibility in white on a dark blue background. The sign shall not be
11
      smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
12
      shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
13

14
      the sign to the parking space finished grade. Signs may also be centered on the

15    wall at the interior end of the parking space. An additional sign or additional
16    language below the symbol of accessibility shall state "Minimum Fine $250"
17    [2010 Standards § 502.6; CBC § 1129B.4].
18                       E.    Signs identifying accessible parking spaces must include
19    the International Symbol of Accessibility [2010 Standards §§ 502.6].
20                       F.    To properly and effectively reserve a parking space for
21
      persons with disabilities, the surface of the access aisle must have a blue
22
      border; the words “NO PARKING” in letters at least a foot high must be
23
      painted on the access aisle [CBC § 1129B.3].
24
                         G.    One in every eight accessible spaces, but not less than
25
      one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
26
      wide minimum placed on the side opposite the driver’s side when the vehicle is
27

28                                           -10-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 11 of 14 Page ID #:11




 1
      going forward into the parking space and shall be designated van accessible. Van
 2    accessible spaces must have an additional sign or additional language stating "Van
 3    Accessible" below the symbol of accessibility. Signs identifying accessible
 4    parking spaces must be located so they cannot be obscured by a vehicle parked in
 5    the space [1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
 6    and B4].
 7
                        H.    At least one accessible route must be provided from
 8
      public transportation stops, accessible parking, and accessible passenger
 9
      loading zones, and public streets or sidewalks to the accessible building
10
      entrance they serve. The accessible route must, to the maximum extent
11
      feasible, coincide with the route for the general public, must connect
12
      accessible buildings, facilities, elements, and spaces that are on the same
13

14
      site, and at least one accessible route must connect accessible building or

15    facility entrances with all accessible spaces and elements and with all
16    accessible dwelling units within the building or facility [1991 Standards §§
17    4.1.2(1) and 4.3.2; 2010 Standards §§ 206 and 401].
18                28.   The Defendants have failed to comply with minimum
19    ADA standards and have discriminated against Plaintiff on the basis of
20    Plaintiff’s mobility disability. Each of the barriers and accessibility
21
      violations set forth above is readily achievable to remove, is the result of an
22
      alteration that was completed without meeting minimum ADA standards,
23
      or could be easily remediated by implementation of one or more available
24
      alternative accommodations. Accordingly, the Defendants have violated
25
      the ADA.
26
                  29.   The Defendants are obligated to maintain in operable
27

28                                          -11-
                                          COMPLAINT
 29

 30

 31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 12 of 14 Page ID #:12




 1
      working condition those features of the Subject Property’s facilities and
 2    equipment that are required to be readily accessible to and usable by
 3    Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
 4    36.211(a)]. The Defendants failure to ensure that accessible facilities at the
 5    Subject Property were available and ready to be used by the Plaintiff
 6    violates the ADA.
 7
                  30.    The Defendants have a duty to remove architectural
 8
      barriers where readily achievable, to make alterations that are consistent
 9
      with minimum ADA standards and to provide alternative accommodations
10
      where necessary to provide wheelchair access. The Defendants benign
11
      neglect of these duties, together with their general apathy and indifference
12
      towards persons with disabilities, violates the ADA.
13

14
                  31.    The Defendants have an obligation to maintain policies,

15    practices and procedures that do not discriminate against the Plaintiff and
16    similarly situated persons with mobility disabilities on the basis of their
17    disabilities. The Defendants have maintained and continue to maintain a policy
18    of disregarding their obligations under the ADA, of allocating resources for
19    improvements insufficient to satisfy legal requirements regarding accessibility
20    improvements, of failing to conduct ADA self-inspections or create ADA
21
      compliance plans, of causing alterations to be made to the Subject Property in
22
      disregard of ADA requirements, and of failing and refusing to make necessary
23
      accommodations for persons with mobility disabilities at the Subject Property, in
24
      violation of the ADA.
25
                  32.    The Defendants wrongful conduct is continuing in that
26

27

28                                           -12-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 13 of 14 Page ID #:13




 1
      Defendants continue to deny full, fair and equal access to their business
 2    establishment and full, fair and equal accommodations, advantages,
 3    facilities, privileges and services to Plaintiff as a disabled person due to
 4    Plaintiff’s disability. The foregoing conduct constitutes unlawful
 5    discrimination against the Plaintiff and other mobility disabled persons
 6    who, like the Plaintiff, will benefit from an order that the Defendants
 7
      remove barriers and improve access by complying with minimum ADA
 8
      standards.
 9

10
                               SECOND CAUSE OF ACTION
11                             Violations of the Unruh Rights Act
12                              [Cal. Civil Code § 51, et seq.]
                               By Plaintiff against all Defendants
13

14
                   33.     Plaintiff re-alleges and incorporates by reference as though
15
      fully set forth herein the allegations contained in all prior paragraphs of this
16
      complaint.
17
                   34.    The foregoing violations of the ADA constitute per se
18

19
      violations of the Unruh Act [Cal. Civil Code § 51(f)].
20                 35.    Plaintiff personally encountered Barriers at the Subject
21    Property and has experienced, difficulty, discomfort or embarrassment or
22    has been reasonably dissuaded or deterred from accessing the Subject
23    Property on particular occasions due to ADA violations which would have
24    actually denied Plaintiff full and equal access if he had attempted to access
25
      the Subject Property on those particular occasions.
26
                   36.    Due to the unlawful discrimination set forth above,
27

28                                             -13-
                                             COMPLAINT
 29

 30

 31
Case 8:19-cv-02160-JLS-ADS Document 1 Filed 11/08/19 Page 14 of 14 Page ID #:14




 1
      Plaintiff has been denied the right and entitlement to full and equal
 2    accommodations, advantages, facilities, privileges or services by the
 3    Defendants at the Subject Property in violation of the Unruh Act.
 4                              PRAYER FOR RELIEF
 5          Plaintiff prays to this Court for injunctive, declaratory and all other
 6    appropriate relief under the ADA and the Unruh Act, including but not
 7
      limited to reasonable attorney’s fees, litigation expenses and costs of suit
 8
      pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
 9
            Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
10          not seek injunctive relief under the Disabled Persons Act at all.
11
      Respectfully submitted,
12

13    Dated: October 17, 2019       LAW OFFICES OF ROSS CORNELL, APC
14

15                                  By: /s/ Ross Cornell
16                                      Ross Cornell, Esq.,
                                        Attorneys for Plaintiff,
17
                                        Adelfo Cerame, Jr.
18

19

20

21

22

23

24

25

26

27

28                                         -14-
                                         COMPLAINT
 29

 30

 31
